Citation Nr: 1122182	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a statement received in March 2009, the Veteran described his tour of duty in Vietnam and noted that his teeth began to crack and fall apart during service.  He stated that his teeth were normal at the time of his enlistment, but he had several missing teeth at separation from active duty.  The Board finds that this statement constitutes a claim for service connection for a dental disability and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Left ear hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for left ear hearing loss and tinnitus as they were incurred due to traumatic noise exposure during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

Service records are negative for treatment or complaints of hearing loss or tinnitus.  The Veteran's hearing was normal at the November 1971 separation examination when a whisper voice test was performed.  Six months after discharge, in April 1972, the Veteran was provided a VA audiological examination.  The March 1972 audiogram revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
0
LEFT
15
5
10
N/A
0

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran reported a history of exposure to grenade explosions during service, but the VA examiner concluded that the Veteran's hearing was normal bilaterally with no significant findings related to the ears.  

The Veteran's service records and treatment records dated within a year from his discharge establish that he did not meet VA's criteria for a hearing loss disability at the time of his separation from service.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
  
The Veteran was diagnosed with left ear sensorineural hearing loss and bilateral tinnitus during an April 2008 audiological consultation at the Fayetteville VA Medical Center (VAMC).  The April 2008 audiogram also established the presence of a left ear hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385.  The record therefore clearly establishes the presence of a current left ear hearing loss disability and tinnitus.  

The Veteran has also reported the incurrence of acoustic trauma during service.  He specifically contends the he was exposed to grenade and rocket explosions during service in Vietnam that resulted in injury to his ears and hearing.  While the available service treatment records do not document such injuries, the Veteran is competent to assert that they occurred.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board will resolve all reasonable doubt in favor of the Veteran and find that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

With regard to the third element of service connection, the Veteran has reported a continuity of symptoms of hearing loss and tinnitus since service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  Although the Veteran has recently reported a continuity of hearing loss and tinnitus since service, service records do not document any treatment or complaints related to these conditions.  During the VA audiological examination in April 1972, the Veteran only complained of a right ear ache, and did not report any problems with left ear hearing loss or tinnitus.  Additionally, the post-service record is entirely negative for findings of hearing loss or tinnitus until April 2008, more than 35 years after the Veteran's separation from active duty.  The Board finds that the Veteran's statements and history made for compensation purposes more than 35 years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).
The medical evidence of record also does not establish a nexus between the Veteran's current left ear hearing loss and tinnitus and active duty.  In fact, the only medical opinion of record, that of the August 2008 VA examiner, weighs against the claims.  After examining the Veteran and reviewing the claims file, including service treatment records, the August 2008 VA examiner opined that the Veteran's left ear hearing loss and tinnitus were less likely as not the result of military service.  The examiner noted that the Veteran's hearing was normal at the November 1971 separation examination and upon VA examination in March 1972.  The examiner also observed that the Veteran took numerous medications that had ototoxic effects and his hearing loss was characterized as age-related in nature.  

The Board has considered the Veteran's contentions that his hearing loss and tinnitus are due to acoustic trauma during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss and ringing in his ears, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than 35 years after his separation from active service.  In addition, the medical evidence of record weighs against a finding that left ear hearing loss and tinnitus were related to any incident of service, including traumatic noise exposure.  The Board has considered the Veteran's statements, but finds that his reported history of a continuity of symptoms is not credible and he is not competent to provide a medical opinion in this case.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The Board must conclude that the preponderance of the evidence is against the claims, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  In May 2008, the Veteran reported that he had undergone treatment for hearing loss at the Chicago VAMC in 1972 or 1973.  The record currently contains a March 1972 audiogram and report of an April 1972 VA audiological examination conducted at the Chicago VAMC.  A March 2009 statement from the Veteran clarifies that these examination reports constitute the extent of his treatment at the Chicago VAMC.  The Veteran has also not reported undergoing any private treatment for his hearing loss or tinnitus.  Additionally, he was provided a proper VA examination and medical opinion in August 2008 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


